

113 S4148 ENR: To extend the Chemical Facility Anti-Terrorism Standards Program of the Department of Homeland Security, and for other purposes.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twentyS. 4148IN THE SENATE OF THE UNITED STATESAN ACTTo extend the Chemical Facility Anti-Terrorism Standards Program of the Department of Homeland Security, and for other purposes.1.Extension of chemical facility anti-terrorism standards program of the department of homeland security(a)In generalSection 5 of the Protecting and Securing Chemical Facilities from Terrorist Attacks Act of 2014 (Public Law 113–254; 6 U.S.C. 621 note) is amended by striking July 23, 2020 and inserting July 27, 2023.(b)Effective dateThe amendment made by subsection (a) shall take effect on the date that is 1 day after the date of enactment of this Act. Speaker of the House of RepresentativesVice President of the United States and President of the Senate